                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                           Civil Action No.: 5:17-cv-00534-M

EPIC GAMES, INC.,                         )
                                          )
               Plaintiff,                 )
                                          )
v.                                        )
                                          )                 JOINT STATUS REPORT
C.R., by his Guardian ad Litem, PAMELA S. )
CHESTEK,                                  )
                                          )
               Defendant.                 )
                                          )


       Pursuant to the Court’s Order dated January 12, 2021, Plaintiff Epic Games, Inc. together

with minor Defendant C.R.’s Court-appointed Guardian ad Litem, Pamela S. Chestek, and

Defendant C.R., hereby file this Joint Status Report setting forth the steps taken to resolve the

disputes reflected in the Complaint [DE 1] and the issues that remain for the Court to address.

       The parties have entered into a confidential settlement agreement and have filed papers to

move the Court to enter orders (1) approving the Settlement Agreement and (2) sealing the

Settlement Agreement and Order of Approval.



                              [Signature block on following page.]




PPAB 6058966v1                                 -1-
           Case 5:17-cv-00534-M Document 47 Filed 01/22/21 Page 1 of 3
        Respectfully submitted, this 22nd day of January, 2021


/s/ Pamela S. Chestek                           /s/ Christopher M. Thomas
Pamela S. Chestek                               Christopher M. Thomas
N.C. Bar No. 40963                              N.C. Bar No. 31834
pamela@chesteklegal.com                         christhomas@parkerpoe.com
200 S. Dawson St. # 201 (27601)                 Sloan L. E. Carpenter
P.O. Box 2492                                   N.C. Bar. No. 53528
Raleigh, North Carolina                         sloancarpenter@parkerpoe.com
Telephone:     (919) 800-8033                   PNC Plaza
                                                301 Fayetteville Street, Suite 1400 (27601)
Guardian ad litem for Defendant                 P.O. Box 389
                                                Raleigh, North Carolina 27602-0389
                                                Telephone:     (919) 835-4626
                                                Facsimile:     (919) 834-4564

                                                Attorneys for Plaintiff




PPAB 6058966v1                                -2-
           Case 5:17-cv-00534-M Document 47 Filed 01/22/21 Page 2 of 3
                                 CERTIFICATE OF SERVICE


This is to certify that a copy of the foregoing JOINT STATUS REPORT was electronically filed

this day with the Clerk of Court using the CM/ECF system and transmission of the system generated

Notice of Electronic Filing (NEF) to Pamela S. Chestek, Guardian Ad Litem for C.R., who has

consented to accept service on behalf of Defendant C.R., constitutes service of the filed document on

C.R. and Ms. Chestek, who is a registered system user as follows:

                               Pamela Chestek
                               Chestek PLLC
                               200 S. Dawson St.
                               STE 301
                               Raleigh, NC 27601
                               919-800-8033
                               Email: pamela@chesteklegal.com

       This 22nd day of January, 2021.

                                                 PARKER POE ADAMS & BERNSTEIN LLP

                                                 /s/ Christopher M. Thomas
                                                 Christopher M. Thomas
                                                 N.C. Bar No. 31834
                                                 christhomas@parkerpoe.com
                                                 Sloan L. E. Carpenter
                                                 N.C. Bar No. 53528
                                                 sloancarpenter@parkerpoe.com
                                                 301 Fayetteville Street, Suite 1400 (27601)
                                                 P.O. Box 389
                                                 Raleigh, North Carolina 27602-0389
                                                 Telephone: (919) 828-0564
                                                 Facsimile: (919) 834-4564
                                                 Attorneys for Plaintiff




PPAB 6058966v1                                   -3-
           Case 5:17-cv-00534-M Document 47 Filed 01/22/21 Page 3 of 3
